Title: Eli Alexander to Thomas Jefferson, 14 November 1812
From: Alexander, Eli
To: Jefferson, Thomas


          Dear Sir Novr 14. 1812 
          by mistake of the post master I recieved last evening the inclosed, with several letters & papers, it being the first I put my hand on amediately broke it open, not untill then observeing that it was directed to you. as it is natural to suppose none others except those derected to myself would have been sent. I hope you will pardon my mistake—
          Very Respectfully Sir Your Obtst StEli Alexander
        